UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4077


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRIS R. MCCRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:09-cr-00080-MSD-LRL-1)


Submitted:   August 28, 2013                 Decided:   September 5, 2013


Before NIEMEYER and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, Richmond, Virginia, for Appellant.   Neil H.
MacBride, United States Attorney, Robert E. Bradenham, II,
Assistant United States Attorney, Nandor F.R. Kiss, Kendall A.
Hamilton, Third-Year Law Students, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chris R. McCright pled guilty to unlawful possession

of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2006),

and    was    sentenced          to    a     term       of    110     months’        imprisonment.

McCright appeals his sentence, contending that his sentence is

unreasonable because the district court denied him an adjustment

for     acceptance          of        responsibility             under        U.S.     Sentencing

Guidelines Manual § 3E1.1 (2012).                        We affirm.

              McCright was arrested on May 13, 2007, and initially

charged      in     state     court         with    the       firearms        offense.        At    a

preliminary hearing, a witness testified falsely on McCright’s

behalf that the firearm belonged to him, not to McCright.                                       The

state       charges     against         McCright             were     subsequently       dropped.

McCright      was     later       charged      with       the       instant    federal     offense

based on the same incident, and pled guilty.                              At sentencing, the

district court determined that McCright had obstructed justice

at    his    preliminary         hearing      in        state   court     and    denied       him   a

reduction for acceptance of responsibility.                                   The court found

that    McCright’s          was       not    an     extraordinary             case    where     both

adjustments could be applied, in part because his guilty plea in

the federal proceeding came one day before his scheduled trial.

See USSG § 3E1.1 cmt. n.4.

              On      appeal,         McCright           does       not   dispute        that       he

obstructed justice, but points out that the obstructive conduct

                                                    2
occurred before the federal investigation and prosecution.                                 He

argues that the district court did not consider all the relevant

factors before overruling his objection.

              Sentences are reviewed for procedural and substantive

reasonableness under an abuse of discretion standard.                               Gall v.

United States, 552 U.S. 38, 51 (2007).                          Miscalculation of the

Guidelines       range     is    a    significant           procedural      error.         Id.

However,     a   sentence       within      a       properly    calculated        Guidelines

range is presumptively reasonable.                       United States v. Mendoza-

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

              The district court’s determination that a defendant is

not entitled to an adjustment for acceptance of responsibility

is reviewed for clear error.                United States v. Knight, 606 F.3d

171,   177    (4th     Cir.     2010).          A    guilty    plea    generally      is    an

indication       of   acceptance       of   responsibility;            however,      conduct

that   results        in   an    adjustment           for     obstruction     of     justice

“ordinarily       indicates       that      the       defendant       has   not     accepted

responsibility         for      his      criminal           conduct,”       although        in

“extraordinary cases” both adjustments may apply.                           USSG § 3E1.1

cmt. n.4.        The “question of whether a defendant who obstructed

justice is entitled to an acceptance-of-responsibility reduction

[is] largely a factual matter to be determined by the district

court.”      Id. at 176.



                                                3
               McCright does not dispute that he obstructed justice,

but merely states that the obstructive conduct occurred before

the federal investigation and prosecution and argues that the

district court did not consider all the relevant factors before

overruling his objection.

               The law in this Circuit and most others is that an

adjustment       for     obstruction         of     justice         applies    when     the

obstructive conduct occurred in a prior state investigation or

prosecution      if    it   is     based    on    the   same    facts    as    the    later

federal conviction.           United States v. Self, 132 F.3d 1039, 1042-

43 (4th Cir. 1997); see also United States v. Alexander, 602

F.3d    639,    642-43      (5th    Cir.     2010)      (collecting      cases).       The

district court evaluated the evidence of McCright’s acceptance

of    responsibility        and    concluded       that,   because      it    came    late,

rather than early, in his federal prosecution, McCright’s was

not    an   extraordinary         case     where    both      adjustments     should    be

applied.       We conclude that the district court did not clearly

err in denying him a reduction for acceptance of responsibility.

               We therefore affirm the district court’s judgment.                       We

dispense       with    oral       argument       because      the    facts    and     legal

contentions      are   adequately          presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED

                                             4